Citation Nr: 0807300	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-00 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active duty military service from August 1972 
to October 1974 and from May 14, 1994 to May 28, 1994.  He 
also had periods of Active Duty for Training (ACDUTRA) in the 
reserves.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In May 2006, the veteran withdrew his request for a hearing.  


FINDING OF FACT

The veteran's current right knee disorder was not caused by 
his active military service, including a July 1981 accident 
while on ACDUTRA; instead, it is more likely the result of an 
intercurrent injury since service, in 1997, when he fell 
during a seizure.


CONCLUSION OF LAW

The veteran's right knee disorder was not incurred in or 
aggravated by his active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims files reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, in a letter dated in September 2003 the 
RO advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also sees the RO issued that VCAA notice letter 
before initially adjudicating the claim, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  The RO did not specifically ask the 
veteran to provide any evidence in his possession pertaining 
to the claim.  Id. at 120-21.  However, the Board is 
satisfied that the September 2003 VCAA notice otherwise fully 
notified him of the need to give VA any evidence pertaining 
to his claim, such that there is no prejudice to him.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  



If there is even arguably any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit; 
and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, he is 
reasonably expected to understand from the notices provided 
what was needed.  

It equally deserves mentioning that a March 2006 letter 
informed the veteran that a downstream disability rating and 
effective date will be assigned if his underlying claim for 
service connection is granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

With respect to the duty to assist, the RO obtained the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and the reports 
of his VA compensation examinations - including for a 
medical opinion concerning the most likely cause of his 
current right knee disorder.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  



Whether the Veteran is Entitled to Service Connection for a 
Right Knee Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. 3.303(a) (2007).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is, among 
other things, full-time duty in the Armed Forces performed by 
Reserves for training purposes or by members of the National 
Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c)(1).  

The veteran claims that his right knee disorder was caused by 
an accident that occurred on July 14, 1981.  The line-of-duty 
(LOD) determination for the accident states he was on ACDUTRA 
at that time.  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  


Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service-connection claim is 
competent evidence of the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran was diagnosed with a meniscal 
tear, status post meniscectomy.  Therefore, he has the 
disability alleged.  So the determinative issue is whether 
this disability is somehow attributable to his 
military service, and in particular to his accident in July 
1981 while on ACDUTRA.  Establishing entitlement to service 
connection not only involves proving one has the condition 
claimed, but also showing it is related to military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  This simply has not been done in this 
instance.



As already mentioned, according to the July 14, 1981 LOD 
determination, the injury in question occurred while the 
veteran was on ACDUTRA.  It was concluded he was not under 
the influence of drugs or alcohol, was mentally sound, and 
that his injury was likely to result in a claim against the 
government for future medical care.  The medical examiner 
determined the injury was incurred in the line of duty.  At 
the time of the injury, the veteran stated that he was 
walking down a slope and trapped his left foot under 
something and twisted his right knee.  He said that after he 
fell, his right knee hurt.  

Subsequently, the only mention of a right knee problem was in 
the veteran's reports of medical history.  In July 1982 for 
instance, and twice in February 1991, he checked the "yes" 
column next to having a "trick" or locking knee.  
During an intervening evaluation in October 1986, however, he 
checked the "no" column.  There is no evidence of a 
diagnosis of or treatment for a chronic right knee problem in 
service.  

The post-service medical records show treatment for knee 
pain.  But pain, alone, without a diagnosis or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  

In February 1997, the veteran reported a right knee injury 
that had occurred when he had a seizure.  A November 2000 
imaging report revealed he had mild osteoarthritis in both 
knees, so not just his right knee at issue.  He had knee 
surgery in 2002 to repair a meniscal tear.  None of his post-
service medical records provides a link between his period of 
active military service and his right knee disability.



In November 2003, the veteran had a VA examination.  The 
examiner reviewed the claims files for the pertinent medical 
and other history.  The veteran reported twisting his knee in 
1981.  He stated the injury was treated with elastic bandages 
and non-prescription medicine.  He said he had swelling in 
his right knee that lasted for approximately one and a half 
months, after which his symptoms subsided.  He reported re-
injuring his right knee after service, during a seizure in 
1997.  

The VA examiner noted the veteran had complained of right 
knee pain since his 1997 seizure.  The diagnosis was meniscal 
tear, status post meniscectomy.  In assessing the etiology of 
this condition, the examiner stated that, even though 
the veteran had a right knee injury during service in July 
1981, there were no other specific evaluations of his right 
knee in his SMRs.  The examiner therefore concluded that "it 
is not as likely as not" the veteran' right knee disability 
was caused by his fall during service in July 1981, because 
there was no evidence in the SMRs of treatment for a knee 
problem after the fall, and no further treatment until 2002, 
when he had a meniscectomy.  

There is no medical evidence refuting this unfavorable VA 
medical opinion.  As this VA examiner pointed out, the 
veteran injured his knee in 1981 while on ACDUTRA, but even 
by his own admission re-injured this knee after service 
in 1997 and did not have need for the meniscectomy until even 
later, in 2002.  Such a long lapse between his separation 
from service and the first treatment for the claimed disorder 
is a factor for consideration in deciding his service-
connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The veteran, while competent under Barr and Jandreau to 
testify that he has experienced right knee pain since the 
initial injury during service, in 1981, does not have the 
necessary medical training and expertise to give a probative 
opinion on the most likely cause of his current right knee 
pathology - and, in particular, whether it is more likely 
the result of his 1997 intercurrent injury in the fall during 
a seizure.



As there is no medical evidence providing the required link 
between the veteran's injury in July 1981 and his current 
right knee disability, the Board finds that the preponderance 
of the evidence is against service connection for a right 
knee disorder.  And since the preponderance of the evidence 
is against the claim, there necessarily is no reasonable 
doubt to resolve in the veteran's favor  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a right knee disorder is 
denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


